Citation Nr: 1533971	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-33 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is of record.


FINDING OF FACT

The evidence shows that the Veteran was in the Republic of Vietnam on a temporary duty assignment (TDY) during the presumptive period of exposure to herbicides and he has a current diagnosis of type II diabetes mellitus.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, type II diabetes mellitus is presumed to have incurred during active military service due to herbicide exposure.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal with respect to the Veteran's service connection claim for type II diabetes mellitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Criteria and Analysis

The Veteran contends that his type II diabetes mellitus is due to exposure to herbicides during active military service.  Specifically, he asserts that he was exposed to herbicides when he visited the Republic of Vietnam for about 15 days on a temporary duty assignment (TDY).  See Hearing Transcript at 8.  In the alternative, he claims that he was exposed to herbicides while stationed at Ubon Royal Thai Air Force Base in Thailand as his barracks were located at the perimeter of the base.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect to the Veteran's assertion that his diabetes is due to herbicide exposure, the Veteran must show the following in order to establish presumptive service connection for a disease associated with exposure to herbicide agents: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specific time period prescribed in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  Type II diabetes mellitus is listed under the diseases associated with herbicide exposure for purposes of the presumption.  38 C.F.R. § 3.309(e).

In assessing the Veteran's service connection claim for type II diabetes mellitus, the Board must first determine whether the veteran currently has the claimed disability.  VA treatment records show that the Veteran has a current diagnosis of type II diabetes mellitus.  His type II diabetes mellitus is treated with oral hypoglycemic agents.  See May 2011 VA treatment record.  Thus, the evidence of record shows that the Veteran has a current diagnosis of type II diabetes mellitus.

The Veteran claims he was exposed to herbicides when he was sent to Tan Sun Nhut Air Base in Vietnam on a temporary duty assignment (TDY) for 30 days.  The Veteran's personnel record does not show that the Veteran had in country service in the Republic of Vietnam or any TDY orders that document he was sent to Vietnam.  The RO sent a request through the Personnel Information Exchange System (PIES) in May 2010 to determine if the Veteran had service in Vietnam.  The RO received a response that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  Nonetheless, the record contains a copy of a letter dated in November 1968 from the Veteran to his sister informing her that he was being sent to Vietnam on TDY for 30 days.  There are three other letters from the Veteran to his sister dated in November 1968 and December 1968, which indicate that he was at Tan Sun Air Base in Vietnam and in Saigon, Vietnam and he described his experiences while he was there.  One of the letters was accompanied by an envelope with a postmark of December 1968.  The Veteran produced the original letters at the May 2015 Board hearing and it was noted for the record that the letters were very fragile.  Thus, the claims file contains supporting evidence that the Veteran was in the Republic of Vietnam during the presumptive period.  

In conclusion, the evidence shows that the Veteran was in the Republic of Vietnam on TDY during the presumptive period and he has a current diagnosis of type II diabetes mellitus.  As the Veteran's diabetes is treated with an oral hypoglycemic agent, the disability is manifested to a compensable level for VA purposes.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  As noted above, type II diabetes mellitus is presumed to be due to exposure to certain herbicide agents, if it has become manifest to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307, 3.309(e).  Accordingly, entitlement to service connection for type II diabetes mellitus is warranted.


ORDER

Entitlement to service connection for type II diabetes mellitus is granted.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


